                                        UNITED STATES DISTRICT COURT
                                                 Di str i ct o f C o n n e ct i cut
                                                 U. S. Probat ion Off ice


J es se J . G o m e s                                                                                  450 Main St., Room 735
Chief United States Probation Officer                                                                      Hartford, CT 06103
                                                                                                        Phone: (860) 240-3661
                                                                                                          Fax: (860) 240-2620
157 Church St., 22nd Floor
New Haven, CT 06510                                                                              915 Lafayette Blvd., Room 200
Phone: (203) 773-2100                           MEMORANDUM                                                Bridgeport, CT 06604
Fax: (203) 773-2200                                                                                      Phone: (203) 579-5707
                                                        June 15, 2021                                      Fax: (203) 579-5571




            To:              Honorable Michael P. Shea
                             United States District Judge

            From:            Mallory Scirocco
                             United States Probation Officer

            Subject:         Rosa, Angel
                             Dkt. No. 3:13CR00080 (MPS)
                             Status Update: Violation of Supervised Release
            On April 15, 2021, Mr. Rosa appeared before the Court for an initial Revocation Hearing following
            three arrests for domestic violence-related charges.

            At the conclusion of the hearing, the Court held the resolution of the violation in abeyance to allow
            the state charges to resolve. In the interim, the Court ordered the following modification to Mr.
            Rosa’s conditions of supervised release: The defendant shall be subject to home detention with
            GPS monitoring for 60 days. The GPS shall be programmed in such a way that an alert will be
            triggered should Mr. Rosa enter a specified radius of the victim’s residence, in particular, the area
            of Hartford east of Maple Avenue, West of Interstate 91, and South of Bond Street. Mr. Rosa is
            allowed to leave his residence for: Adult Education Classes twice per week, treatment and drug
            testing obligations, court appearances, probation appointments, and medical appointments or
            emergencies. He may also leave his home to pursue an employment opportunity, but only with
            prior notice to, and permission of the supervising probation officer. In the event he obtains
            employment, he shall provide the hours of employment to the probation officer.

            Mr. Rosa has remained compliant with his conditions of home detention over the last two months.
            He has provided verification of his GED course to the undersigned officer. The undersigned officer
            also confirmed with West Hartford Adult Education that the classes taking place at 50 South Main
            Street., West Hartford, Connecticut, will end on May 20, 2021, and resume in September 2021.
            Mr. Rosa’s teacher provided him with additional resources for GED classes that begin in July 2021
            at Global Academy, located in Hartford, Connecticut. He has a scheduled appointment at Global
            Academy on June 15, 2021, at 5:00 P.M. for an assessment test.

            Mr. Rosa continues to participate in individual counseling at Community Renewal Team (CRT)
            and all drug tests have returned negative for illicit substances.

            Mr. Rosa’ state charges remain pending. He is scheduled to appear in Hartford Superior Court on
            June 16, 2021, under the following docket numbers:

            H14H-CR20-0741580-S
            H14H-CR20-0741581-S
            H14H-CR20-0743156-S
Should Your Honor wish to discuss this matter further, I am available at your convenience and can
be reached at (860) 240-3666.

cc:

Charles Willson, Assistant Federal Defender
Brian Leaming, Assistant U.S. Attorney
